Citation Nr: 1744351	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  10-22 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD) and depression, to include as due to service-connected traumatic brain injury (TBI).

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for hypertension, to include on a secondary basis.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for chronic fatigue syndrome, to include on a secondary basis.

10.  Entitlement to service connection for residuals of cold injuries of the bilateral upper extremities.

11.  Entitlement to service connection for residuals of cold injuries of the bilateral lower extremities.

12.  Entitlement to service connection for residuals of cold injuries of the nose.

13.  Entitlement to service connection for residuals of cold injuries of the ears.

14.  Entitlement to service connection for a neck disability.

15.  Entitlement to service connection for a neurological disability of the upper extremities, to include on a secondary basis.

16.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

17.  Entitlement to service connection for keratoconus.

18.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in June 2009, January 2015 and July 2015 by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi.  

In May 2017 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is record.  While at the hearing the Veteran provided testimony regarding the issues of entitlement to service connection for a left ankle disability and whether new and material evidence has been received to reopen claims of entitlement to service connection for a neck disability and a bilateral upper extremity neurological disability, the Board notes that service connection for a left ankle disability was granted in a March 2014 rating decision and the issues of entitlement to service connection for a neck disability and a bilateral upper extremity neurological disability are original service connection claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for bilateral hearing loss, keratoconus, and diabetes mellitus are decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss for VA purposes.

2.  At the May 2017 videoconference hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to service connection for keratoconus.

3.  At the May 2017 videoconference hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to service connection for keratoconus.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to service connection for diabetes mellitus.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the May 2017 videoconference hearing, the appellant withdrew his appeal for the issues of entitlement to service connection for keratoconus and diabetes mellitus.  Such withdrawal is effective the date the notice was received by the Board.  38 C.F.R. § 20.204 (b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal of these issues.

Service Connection for Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss because it was incurred during service.  The Board notes that the Veteran is competent to report that he experienced excessive noise exposure in service, and based upon his military occupational specialty (field artillery), noise exposure is conceded.  However, the evidence of record does not relate a current diagnosis of hearing loss to his military service.  In fact, there are no post-service medical evidence showing that the Veteran meets the VA standards for bilateral hearing loss pursuant to 38 C.F.R. § 3.385.

After review of the claims file, the Board finds that service connection is not warranted for bilateral hearing loss.  In this regard, the Board concedes that the Veteran was exposed to excessive noise during service.  However, the competent medical evidence of record does not reflect that the Veteran has bilateral hearing loss for VA purposes.  Specifically, the January 2013 VA examination report reflects that the Veteran's hearing is not severe enough to meet the VA requirements for a finding of bilateral hearing loss. 

The Board recognizes that it has been four and a half years since the January 2013 2005 VA examination was conducted.  However, the Veteran has not indicated that his hearing has worsened since that examination.  Moreover, he is free to file a claim to reopen his service connection claim for bilateral hearing loss at any time.  In sum, there is no evidence of a current disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997). 

Based on the foregoing, the medical evidence does not establish that the Veteran has a current diagnosis of bilateral hearing loss as prescribed by VA regulations.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for bilateral hearing loss is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

The appeal of the issue of entitlement to service connection for keratoconus is dismissed.

The appeal of the issue of entitlement to service connection for diabetes mellitus is dismissed.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims of entitlement to service connection for bilateral knee disabilities, a right ankle disability, a back disability, a neck disability, and a neurological disability of the bilateral upper extremities, the Veteran essentially contends that they are all due to his multiple parachute jumps, including jumps where his parachute did not open properly or at all.  He claims that he has had ongoing symptoms during service and ever since.  He reported that he did not seek medical attention because it would have negatively affected his military career.  

A review of the Veteran's service records reflects that he received a senior parachutist badge.  The Board finds the Veteran's statements regarding his multiple parachute jumps to be credible and consistent.  Importantly, in a March 2017 rating decision, the RO granted service connection for residuals of a traumatic brain injury (TBI) as a result of conceded injury during parachute jumps. 

The record contains May 2013 VA examination reports regarding the Veteran's back, knees, and ankles.  The VA back examiner opined that there is no nexus between the Veteran's herniated discs and his military service.  While the examiner noted that medical research shows that there is a genetic component to herniated discs and there is a lack of medical studies indicating that parachuting results in intervertebral disc degeneration, the examiner also relied upon a lack of documentation of any back complaints during service.  Because the Board concedes that the Veteran is credible and competent to report that he injured his back during multiple parachute jumps in service, and has had ongoing symptoms ever since, a remand is required in order to obtain an addendum opinion.

The May 2013 VA knees examiner also provided a negative opinion.  Again, the examiner relied in part on the lack of any documentation of knee complaints/findings in the service treatment records.  In particular, the examiner noted that the Veteran denied "trick" or locked knee in July 1978.  A review of the service treatment records, however, reflects that the Veteran indicated that he did have "trick" or locked knee in a July 1978 report of medical history.  As such, and because the Board finds the Veteran credible and competent to report knee injuries during service and ongoing symptoms ever since, a remand is required in order to obtain an addendum opinion.

Similarly, the May 2013 VA ankles examiner provided a negative opinion for the right ankle.  The examiner noted that there were no ankle complaints or findings during service and that medical studies do not reflect an increased occurrence of ankle arthritis in parachutists.  While the May 2013 VA ankles examiner did not provide a diagnosis of any right ankle disability, it was noted that there was some spurring at the insertion of the Achilles tendon, but it was not specified which ankle.  Additionally, an August 2010 VA treatment record reflects that the Veteran has degenerative arthritis of the ankles due to over 100 jumps during service.  Under the circumstances, and because the Board finds the Veteran credible and competent to report a right ankle injury during parachute jumps in service and ongoing symptoms ever since, a remand is required in order to obtain an addendum opinion.

Regarding the claims involving a neck disability and an upper extremity neurological disability, the Veteran also reported that these disabilities are due to his parachute jumps, specifically the jumps which resulted in his TBI.  He has alternatively alleged that his upper extremity neurological disability is secondary to his neck disability.  The VA treatment records from 2016 reflect that the Veteran has a diagnosis of advanced cervical spine disease/multi-level degenerative disc disease and cervical spinal stenosis, as well as multiple complaints of bilateral arm numbness.  As the Veteran has not been afforded a VA examination to determine the nature and etiology of these disabilities, one should be scheduled.

In a December 2014 statement, the Veteran indicated that he underwent an experimental sleep study in service while on temporary duty in Massachusetts, and was diagnosed with sleep apnea at that time.  He requested VA's help locating the associated service records.  In a December 2010 statement the Veteran provided specific information regarding the study he was involved in during service.  It does not appear that the RO undertook any development action in this regard.  As such, a remand is required in order to obtain these records.

The Veteran claims that his acquired psychiatric disability, variously diagnosed as PTSD, major depressive disorder, anxiety and dysthymic disorder is related to his in-service parachute jumps in which he parachute did not open properly or at all.  He has also indicated that the variously diagnosed psychiatric disabilities are due to his-connected TBI residuals.  As there is no medical opinion regarding this claim, the Board finds that a remand to obtain medical opinion is required. 

At the videoconference hearing, the Veteran testified that the VA examination regarding his cold injuries was inadequate.  Specifically, he stated that the examiner did not examine him for cold injuries and did not give him an adequate opportunity to discuss his symptoms.  Under the circumstances, a remand for a new examination is in order.  

The Board finds that the issues of entitlement to service connection for hypertension and chronic fatigue syndrome (both of which the Veteran has current diagnoses of and the Veteran has claimed are secondary to his psychiatric disabilities, sleep apnea, and/or pain due to musculoskeletal disabilities being remanded herein) and entitlement to TDIU are inextricably intertwined with the other service connection claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, they must be deferred pending development and readjudication of the above service connection issues being remanded.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake all appropriate development effort to obtain service treatment records associated with the Veteran's temporary duty service (TDY) at the U.S. Army Research and Development Laboratory in Natick, Massachusetts, when he participated in a study entitled "Moderate Physical Work Effects on Performance and Mood During Sustained Operations," run by Dr. C.E. Englund, Dr. P. Naitoh, Dr. O.H. Ryman, and Dr. J.A. Hooson.  All efforts to obtain these records must be documented.  Any such records, or a negative response, should be included in the claims file.  Make as many attempts as necessary to obtain these records.  If they cannot be found, issue a formal determination that they do not exist or that further efforts to obtain them would be futile and include such documentation in the claims file.  The Veteran must be notified of the attempts made, informed why further attempts would be futile, and allowed the opportunity to provide such records.  38 U.S.C. § 5103A (b) (2); 38 C.F.R. § 3.159 (e).

2.  Return the claims file, to include a copy of this remand, to the May 2013 VA examiner who conducted the back, knees, and ankles examinations, if the examiner is available, in order to obtain addendum opinions.

The examiner must clarify which ankle showed spurring at the insertion of the Achilles tendon at the May 2013 VA examination.

Is it at least as likely as not (50 percent or better probability) that the Veteran's multilevel degenerative disc disease of the thoracolumbar with spinal stenosis, bilateral patellar spurring, spurring at the insertion of the Achilles tendon (if it is of the right ankle), and degenerative joint disease of the right ankle (diagnosed in an August 2010 VA treatment record) is/are etiologically related to service, to include the injuries the Veteran competently reported having sustained when his parachute did not open properly or at all.  

The examiner must address the July 1978 report of medical history which reflects the Veteran's report that he had trick or locked knee.  The examiner must ignore the lack of documentation in the service treatment records regarding the Veteran's back and right ankle, and must accept the Veteran's report of back and right ankle injuries during service as true for purposes of the examination/opinion.  The examiner must address the Veteran's contentions of ongoing back, bilateral knee and right ankle symptoms since service.


A complete rationale must be provided for any opinion given.

If the May 2013 VA examiner is not available the requested opinion(s) should be provided by another qualified VA examiner.  If the new VA examiner determines that a new VA examination is required, then one should be scheduled.

3.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature of any current psychiatric disability, to include the currently diagnosed PTSD, major depressive disorder, anxiety, and dysthymic disorder.

The examiner must review the claims file.  The examiner must then provide an opinion regarding the following:  whether is it at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed PTSD, anxiety, dysthymic disorder and/or major depressive disorder is/are etiologically related to service, to include the conceded experiences, including the injuries the Veteran competently reported having sustained when his parachute did not open properly or at all.

If the examiner determines that none of the currently diagnosed psychiatric disabilities is etiologically related to service, the examiner should provide an opinion as to whether it at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed PTSD, anxiety, dysthymic disorder and/or major depressive disorder is/are caused or aggravated by the service-connected residuals of a TBI.

A complete rationale must be provided for any opinion given.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current cold injuries involving the upper extremities, lower extremities, nose, and ears.  The examiner must review the claims file, to include a copy of this remand.  

All indicated tests and studies should be conducted.  The examination report must include discussion of the Veteran's medical history and assertions.

The examiner should either diagnose or rule out cold injuries of the upper extremities, lower extremities, nose, and ears.

With respect to any diagnosed cold injuries of the upper extremities, lower extremities, nose, and ears, the examiner should render an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to in-service injury or disease.

In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, and all lay assertions, including the buddy statements attesting to the Veteran's complaints of having cold hands and feet while stationed in Korea, and the lack of proper winter gear during such service.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  Schedule the Veteran for a VA examination or examinations in order to determine the nature and severity of the Veteran's cervical spine disability and any current neurological disability of the upper extremities.  The examiner must review the claims file, to include a copy of this remand.

The examiner should either diagnose or rule out cold neurological disabilities of the upper extremities.

With respect to the currently diagnosed cervical spine degenerative disc disease/spinal stenosis and any currently diagnosed right and left upper extremity neurological disabilities, the examiner should render an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disabilities had their onset in service or are otherwise medically related to in-service injury or disease, including the injuries the Veteran competently reported having sustained when his parachute did not open properly or at all.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The examiner must address the Veteran's contentions of ongoing neck and bilateral upper extremity symptoms since service.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  If, and only if, service connection is granted for a psychiatric disability, a back disability, a neck disability, a knee disability, a right ankle disability, or sleep apnea, the Veteran should be provided with an appropriate VA examination or examinations to determine whether the Veteran's currently diagnosed hypertension and/or chronic fatigue syndrome is/are at least as likely as not (50 percent or greater probability ) caused or aggravated by the service-connected psychiatric disability, sleep apnea, or specific musculoskeletal disability/disabilities.  

7.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


